Citation Nr: 0834740	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection claim for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for PTSD finding that the 
veteran had not submitted new and material evidence to reopen 
the claim.  Regardless of the RO's action, the Board must 
decide whether the veteran has submitted new and material 
evidence to reopen the claim of service connection for PTSD.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

In July 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing at the RO.  A 
transcript of the hearing is of record.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a December 1995 rating decision, the RO declined to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.

2.  The evidence received since the December 1995 rating 
decision is not cumulative or redundant of evidence 
previously of record, and relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for PTSD.

CONCLUSIONS OF LAW

1.  The December 1995 RO decision, which declined to reopen 
the veteran's claim for service connection for PTSD, is 
final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence received since the December 1995 RO decision in 
support of the claim for service connection for PTSD is new 
and material; accordingly, this claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a March 1988 rating decision, the RO denied the claim of 
entitlement to service connection for PTSD.  A finally 
adjudicated claim is an application that has been allowed or 
disallowed by the agency of original jurisdiction and has 
become final by the expiration of one year after the date of 
notice of an award or disallowance.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  Since 
the veteran did not appeal the March 1988 RO decision, this 
decision became final.

The veteran filed a claim to reopen his claim of entitlement 
to service connection for PTSD in November 1994.  In a 
December 1995 rating decision, the RO denied this claim 
again.  The veteran did not appeal this decision; so it 
became final, as well.  See id. 

The claim of entitlement to service connection for PTSD may 
be reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The veteran filed an 
application to reopen his claim of entitlement to service 
connection for PTSD in January 2004.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the last final RO 
decision in December 1995 consisted of the veteran's service 
records and a January 1988 VA examination report.  The 
veteran's service medical records showed that the veteran's 
psychiatric evaluation was normal during his discharge 
examination in December 1971 and he reported no history of 
depression or excessive worry or nervous trouble of any sort.  
His personnel records showed that he had service in Vietnam 
and was an artillery surveyor.  The January 1988 VA 
examination report shows a diagnosis of borderline 
personality disorder.

The RO had previously denied the claim in March 1988 on the 
basis that there was no record of a diagnosis of PTSD.  In 
the last final rating decision in December 1995, the RO found 
that the veteran had not submitted new and material evidence 
to reopen the claim.  

In January 2004, the veteran applied to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
The newly submitted evidence includes VA clinical records 
dated from September 2004 to January 2005 and the veteran's 
reported stressors on written statements and during his sworn 
hearing testimony in July 2008.  The veteran's VA clinical 
records in September 2004 and October 2004 show a diagnosis 
of PTSD related to combat.  The veteran indicated in written 
statements and during his hearing testimony that he was 
subjected to small arms, rocket, and mortar fire during his 
service in Vietnam and provided specific locations and date 
ranges for these events.  

The evidence of record at the time of the December 1995 RO 
decision did not contain a diagnosis of PTSD related to 
combat or the veteran's detailed reported stressors.  This 
evidence relates to an unestablished fact necessary to 
substantiate the claim.  While the PTSD diagnosis cannot be 
confirmed without corroboration of the in-service stressor 
events, the medical diagnosis of PTSD related to combat and 
the veteran's reported stressors raise a reasonable 
possibility of substantiating the claim.  As noted, the 
credibility of the new evidence must be presumed.  See Justus 
at 513.

Since the newly received evidence relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the veteran's 
service connection claim for PTSD, the Board finds that new 
and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened.

The veteran's petition to reopen service connection for PTSD 
based on new and material evidence has been considered with 
respect to VA's duty to notify and assist, including Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the favorable 
outcome noted above with respect to the new and material 
issue, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).


ORDER


New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for PTSD; the 
claim is accordingly reopened.


REMAND

The veteran submitted statements and testimony that he 
experienced numerous stressors during his service in Vietnam.  
He stated that during a mission before bombardment of Krek 
Plantation in Cambodia, he was subjected to small arms fire 
as he tried to keep small arms fire away from the survey 
team.  This reportedly happened at the Tay Ninh Province near 
the Cambodian border about five kilometers from Krek 
Plantation between May 1970 and June 1970.  He was in the HHB 
Company and was part of the 2nd Battalion 32nd Artillery unit.  
He also stated that he experienced major and minor rocket 
attacks on his compound two to four times a week.  The major 
North Vietnamese regular attacks were from August 1969 to 
September 1969 especially on Tay Ninh Air Force Base.  A 
minor insurgent attack occurred until mid January 1970.
 
Personnel records show the veteran served in Vietnam from 
December 11, 1969 to June 31, 1971 and that his military 
occupational specialty was artillery surveyor.  The U. S. 
Army & Joint Services Records Research Center (JSRRC) should 
be contacted in an attempt to corroborate the veteran's 
reported stressors.

If the stressors are verified, then a VA examination should 
be provided to determine whether the veteran has a PTSD 
diagnosis based on these stressors.

Finally, the veteran reported that he received psychiatric 
treatment in 1976 or 1977 at the VA Medical Center in Dallas.  
Reasonable efforts should be made to obtain these records.

The veteran is advised that if there is additional 
information pertaining to his claim, to include information 
regarding his claimed stressors, he should submit such 
information.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VA notice letter 
regarding his service connection claim 
for PTSD that satisfies all notice 
requirements including those of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  Make reasonable efforts to obtain VA 
treatment records from the VA Medical 
Center in Dallas Texas from January 1976 
to December 1977.  All efforts to obtain 
such records should be documented in the 
claims file.

3.  Contact the JSRRC in an attempt to 
verify the veteran's reported stressors 
including the following:

(a)  He was subjected to small arms fire 
as he tried to keep small arms fire away 
from the survey team at the Tay Ninh 
Province near the Cambodia border about 
five kilometers from Krek Plantation.  
This occurred between May 1, 1970 and 
June 30, 1970.  He was in the HHB Company 
and was part of the 2nd Battalion 32nd 
Artillery unit.  

(b)  He experienced major North 
Vietnamese rocket attacks from August 1, 
1969 to September 30, 1969 at Tay Ninh 
Air Force Base.  A minor insurgent attack 
occurred between January 1, 1970 and 
January 31, 1970.

4.  If any of the above reported 
stressors are corroborated by the JSRRC, 
schedule the veteran for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has a 
diagnosis of PTSD related to the verified 
stressor or stressors.  The examiner 
should be advised of the stressor or 
stressors that have been verified.  The 
claims file should be made available to 
and be reviewed by the examiner.

The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


